Citation Nr: 0700749	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  99-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by dermatological symptoms including dandruff, on 
a direct basis and as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

2. Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

3. Entitlement to service connection for a disability 
manifested by visual problems, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

4. Entitlement to service connection for a disability 
manifested by swelling on the right side of the face, on a 
direct basis and as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

5. Entitlement to service connection for a disability 
manifested by headaches, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

6. Entitlement to service connection for a disability 
manifested by joint pain, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

7. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION
The veteran served on active military duty from July 1969 to 
March 1971 and from December 1990 to May 1991.  During that 
time, and specifically from January 1991 to May 1991, the 
veteran served in Southwest Asia.  He also had subsequent 
reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision.  

In May 2005 and August 2005, the Board remanded for further 
development.  As the Board will discuss below, the requested 
action has not been completed.  On remand the action must be 
completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As pointed out by the veteran's representative, the veteran's 
service medical records for his first period of service have 
not been associated with the claims folder.   As the veteran 
claims service connection on a direct basis and as chronic 
disabilities under 38 C.F.R. § 3.317, these records must be 
associated with the record before the claims can be 
adjudicated.  

Also in the May 2005 and August 2005 remands, the Board noted 
that, by a May 2004 rating action, the RO, in pertinent part, 
granted service connection for diabetes mellitus and awarded 
a compensable evaluation of 20 percent, effective from 
February 2004, for this disability.  Also in that decision, 
the RO denied service connection for post-traumatic stress 
disorder (PTSD).  In a statement later received at the RO in 
July 2004, the veteran expressed disagreement with the 20 
percent disability rating assigned to his service-connected 
diabetes mellitus and with the denial of his claim for 
service connection for PTSD.  As a statement of the case 
(SOC) regarding these issues had not been furnished, the 
Board, in May 2005 and August 2005, remanded these additional 
claims to the RO.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 
See Manlincon v. West, 12 Vet. App. 328 (1999) (which 
stipulates that, where a notice of disagreement has been 
filed and an SOC has not yet been issued, a remand is 
required to accord the RO an opportunity to furnish the 
veteran and his representative with an SOC concerning the 
issue(s)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service medical records from his first 
period of service from July 1969 to March 
1971 and also all service medical records 
from his 


reserve duty.  All attempts to obtain 
these records should be noted in the 
claims folder.  

2.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a disability manifested by 
dermatological symptoms including 
dandruff, a disability manifested by 
memory loss, a disability manifested by 
visual problems, a disability manifested 
by swelling on the right side of the face, 
a disability manifested by headaches, a 
disability manifested by joint pain, and 
sinusitis all on a direct basis and as a 
qualifying chronic disability under 
38 C.F.R. § 3.317.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in June 
2006.  An appropriate period of time 
should be allowed for response.

3. In addition, the RO should furnish the 
veteran an SOC regarding the issues of 
entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected diabetes mellitus and 
entitlement to service connection for 
PTSD.  The RO should also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. 
§ 19.26 (2006).  If and only if the 
veteran perfects his appeal by timely 
submitting a substantive appeal, should 
these issues be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


